 Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 1 of 17 Pageid#: 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA


IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER ID                                                      5:20mj00013
                                                            Case No.________________
Rachel.Diolosa.3                                            FILED UNDER SEAL
100004674425268
THAT IS STORED AT PREMISES CONTROLLED
BY FACEBOOK INC.
                                     FILED UNDER SEAL




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT
I, William Seth Foster, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND
   1. I make this affidavit in support of an application for a search warrant for information
       associated with a certain Facebook user ID that is stored at premises owned, maintained,
       controlled, or operated by Facebook Inc. (“Facebook”), a social networking company
       headquartered in Menlo Park, California. The information to be searched is described in
       the following paragraphs and in Attachment A. This affidavit is made in support of an
       application for a search warrant under 18 U.S.C. §§ 2703 (a), 2703(b)(1)(A) and
       2703(c)(1)(A) to require Facebook to disclose to the government records and other
       information in its possession, pertaining to the subscriber or customer associated with the
       user ID.
   2. I am a Task Force Officer (TFO) with the Drug Enforcement Administration (DEA), and
       have been since December 19, 2018. Prior to joining DEA as a TFO, I was assigned to
       the Criminal Investigations Division of the Frederick County, VA Sheriff’s Office from
       May 2018 until December 2018. From April 2013 until May 2018 I was assigned to the
       Northwest Virginia Regional Drug Task Force. Prior to my Narcotics experience, I was
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 2 of 17 Pageid#: 5




    assigned to the Patrol Division with the Frederick County Sheriff’s Office from
    December 2007 until April 2013. Prior to Frederick County Sheriff’s Office, I was
    employed by Front Royal Police Department in Front Royal, VA from June 2006 until
    December 2007 and was assigned to the Patrol Division. I am currently assigned as a
    TFO to the Winchester Resident Office of the Washington Field Division Office, located
    in Washington D.C.
 3. The facts in this affidavit come from my personal observations, my training and
    experience, and information obtained from other agents and witnesses. This affidavit is
    intended to show merely that there is sufficient probable cause for the requested warrant
    and does not set forth all of my knowledge about this matter.
 4. Based on my training and experience and the facts as set forth in this affidavit, there is
    probable cause to believe that violations of Title 21, United States Code, Section
    841(a)(1) have been committed by Rachel LAIRD, AKA, Rachel DIOLOSA. There is
    also probable cause to search the information described in Attachment A for evidence of
    these crimes (and contraband or fruits of these crimes) as described in Attachment B.

                                   PROBABLE CAUSE

 5. On December 4, 2019, Ashley JOBE-RICKARD overdosed on suspected heroin and was
    ultimately arrested. Inv. Eric Varnau (Frederick County, VA Sheriff’s Office / Northwest
    Virginia Regional Drug Task Force) was investigating the overdose. On December 12,
    2019, TFO Seth Foster and Frederick County, VA Sheriff’s Office Investigator Eric
    Varnau, met with Ashley JOBE-RICKARD at the Northwestern Regional Adult
    Detention Center for the purposes of an interview / follow-up on her overdose from
    December 4, 2019.
 6. TFO Foster advised JOBE-RICKARD that he wanted to speak with her regarding her
    overdose. JOBE-RICKARD stated that she understood. TFO Foster asked JOBE-
    RICKARD who provided her with the heroin that caused her overdose. JOBE-
    RICKARD advised TFO Foster that “Rachel” provided her the heroin. TFO Foster
    showed JOBE-RICKARD a photograph of Rachel LAIRD and asked if she knew the
    female. JOBE-RICKARD advised TFO Foster that she knew the female and stated that it
    was Rachel DIOLOSA. TFO Foster knew Rachel LAIRD’S maiden name to be
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 3 of 17 Pageid#: 6




    DIOLOSA. JOBE-RICKARD advised TFO Foster and Inv. Varnau that she has known
    LAIRD for 10 years. JOBE-RICKARD stated that on the day of her overdose she had
    been feeling “shitty” due to recently being accused of relapsing while living at an Oxford
    House in Winchester. JOBE-RICKARD advised TFO Foster that LAIRD had been
    “Facebooking” her in the days leading up to her overdose. JOBE-RICKARD stated that
    she had been trying to avoid LAIRD because she could tell LAIRD had been using
    heroin. JOBE-RICKARD stated that she was feeling depressed so she decided to contact
    LAIRD. JOBE-RICKARD stated that she contacted LAIRD and asked her where she
    was. JOBE-RICKARD stated that LAIRD told her she was in Hagerstown. JOBE-
    RICKARD stated that she told LAIRD to call her when she was back in town.
 7. JOBE-RICKARD stated that LAIRD sent her a Facebook Message stating that she was
    back in town. JOBE-RICKARD advised TFO Foster that she told LAIRD she needed to
    ask her something. JOBE-RICKARD stated that she asked LAIRD “what’s good.” TFO
    Foster knows “what’s good” to be slang and/or a street term for asking someone if they
    have drugs for sale. JOBE-RICKARD stated that LAIRD asked her if she wanted to go
    up or down. TFO Foster knows from his training and experience that “up” is a slang term
    for referring to drugs that are stimulants, such as cocaine. TFO Foster also knows that
    the term “down” is a slang term for referring to drugs that are depressants, such as heroin.
    JOBE-RICKARD advised TFO Foster that she took this to mean LAIRD was asking her
    if she wanted cocaine or heroin. JOBE-RICKARD stated that she told LAIRD that she
    thought she wanted to downtown, referring to heroin.
 8. JOBE-RICKARD stated that LAIRD asked her where she was at. JOBE-RICKARD
    stated that she told LAIRD she was on Valley Avenue. JOBE-RICKARD advised TFO
    Foster that LAIRD picked her up just down the street from the McDonald’s by Handley
    High School. JOBE-RICKARD stated that she got into the back seat of LAIRD’S
    vehicle. JOBE-RICKARD stated that LAIRD told her they had to travel to Martin’s
    Grocery to get the heroin. JOBE-RICKARD stated that they traveled to the Martin’s
    Grocery on Pleasant Valley Road in the City of Winchester. JOBE-RICKARD stated
    that LAIRD exited the vehicle and she waited in the car.
 9. JOBE-RICKARD stated that when LAIRD got back into the car, she gave her a pack of
    heroin. JOBE-RICKARD stated that she had already given LAIRD $40 for the heroin
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 4 of 17 Pageid#: 7




    prior to LAIRD exiting the car. JOBE-RICKARD stated that LAIRD told her to be
    careful. JOBE-RICKARD stated that she could tell by looking at and smelling the heroin
    that it was good heroin. JOBE-RICKARD stated that the heroin was wrapped up in a
    Martin’s Grocery receipt.
 10. JOBE-RICKARD stated that LAIRD then took her back to her (JOBE-RICKARD’S)
    hotel room and dropped her off. JOBE-RICKARD stated that she went into her hotel
    room and was nervous because it had been a while since she used heroin. JOBE-
    RICKARD stated that she had been clean for about 15 months. JOBE-RICKARD stated
    that she put a little bit of the heroin on a table and snorted it. JOBE-RICKARD stated
    that it didn’t take her long to realize the heroin was good. JOBE-RICKARD stated that
    she waited an hour or so and then used a little more of the heroin.
 11. JOBE-RICKARD stated that when her boyfriend fell asleep, she got up and went into the
    bathroom and sniffed some heroin straight from the pack. JOBE-RICKARD stated that
    she knew she had done too much. JOBE-RICKARD stated that the last thing she
    remembers was taking her clothes off and getting into bed.
 12. JOBE-RICKARD stated that prior to her overdosing, but after she had already used some
    of the heroin, she remembered talking to LAIRD and saying something to the effect of
    “ew wee,” referring to how good the heroin was. JOBE-RICKARD stated that she has
    not talked to LAIRD since her overdose.
 13. JOBE-RICKARD advised TFO Foster that most of her conversations with LAIRD were
    done via Facebook Messenger. JOBE-RICKARD stated that she deleted her Facebook
    Messages off of her phone because she didn’t want her boyfriend to find them.
 14. On December 24, 2019, Rachel LAIRD was arrested for possession with the intent to
    distribute heroin. As a result of this arrest, two cell phones were seized that belonged to
    her. Investigator Avery Kenney (Frederick County, VA Sheriff’s Office / Northwest
    Virginia Regional Drug Task Force) obtained and executed a search warrant for both of
    LAIRD’S cell phones. On February 10, 2020, TFO Foster and Lt. Covert removed the
    cell phones from the Frederick County, VA Sheriff’s Office evidence room so TFO
    Foster could try to view any Facebook Messenger messages on the phones. TFO Foster
    began by looking at the Samsung Galaxy Note 10. TFO Foster turned the cell phone on
    and then opened up Facebook Messenger. TFO Foster saw numerous conversations
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 5 of 17 Pageid#: 8




    between LAIRD and other individuals. TFO Foster scrolled down until he found the
    conversation between LAIRD and “Ashley Nicole Jobe.” TFO Foster knows that JOBE-
    RICKARD’S middle name is Nicole. JOBE-RICKARD’S picture was also to the left of
    the conversation thread. TFO Foster opened the thread and began viewing the
    conversation.
 15. TFO Foster saw a part of the conversation that was under “WED AT 1:29 PM.” JOBE-
    RICKARD’S overdose occurred Wednesday, December 4, 2019. The conversation went
    as follows:
    JOBE-RICKARD: “What’s up girl.”
    LAIRD: “Heyyy.”
    JOBE-RICKARD: “how are you?”
    “You busy?”
    “I’m trying to get with you and talk”
    “Ummm…??? Hello….”
    LAIRD: “I’m not in town at the moment are you doing tonight I might be free”
    “What do you wanna talk about baby”
    JOBE-RICKARD: “Hell if I know lol”
    LAIRD: “Lol just need someone mmmnnnnnnnmmmm”
    JOBE-RICKARD: “ Huh?? Lol no I’m trying to ask you something hoofy5”
    “Goofy*”
    LAIRD: “Call me”
    JOBE-RICKARD then has a missed Facebook messenger call from LAIRD (2:35 pm)
    LAIRD: “Call me”
    JOBE-RICKARD then has a missed Facebook messenger call from LAIRD (2:36 pm)
    LAIRD: “Hoee?”
    JOBE-RICKARD then has a missed Facebook messenger call from LAIRD (2:36 pm)
    JOBE-RICKARD: “Wya”
    LAIRD: “Call me”
    There was then a 1 minute 9 second video chat between LAIRD and JOBE-RICKARD at
    2:38 pm.
    LAIRD and JOBE-RICKARD then text back and forth via Facebook Messenger about an
    individual. The conversation then picks up at follows:
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 6 of 17 Pageid#: 9




    JOBE-RICKARD: “So where’s it at?”
    “Lol”
    LAIRD: “Picking up my brother I’m about to come back love.”
    “What was your mF QUESTION you know I hateeeee thtt.”
    JOBE-RICKARD: “I asked. What’s goodie? Lol”
    LAIRD: “Like wht…honey? Sweets? Or downtown tonight?”
    JOBE-RICKARD: “…..either is fine lol”
    LAIRD: “Ashley”
    JOBE-RICKARD: “Probably downside tho.”
    LAIRD: “Both?”
    JOBE-RICKARD: “No…don’t wanna bye off too much lol”
    “Byte*”
    LAIRD: “How much bread you got boo”
    JOBE-RICKARD: “A fish”
    LAIRD: gave a thumbs up
    JOBE-RICKARD: “I’m not trying to deal with a bunch of people and shit. You already
    know.”
    “How long?”
    LAIRD: “Wya”
    JOBE-RICHARD: “Win”
    LAIRD: “No shit me too.”
    JOBE-RICKARD: “Call my phone 5509314250”
    LAIRD: gave a thumbs up
    “Where u wanna meet I’m in town
    LAIRD then called JOBE-RICKARD via Facebook messenger (3:16 pm)
    JOBE-RICKARD then called LAIRD via Facebook messenger (1 min 0 secs at 3:17 pm)
    JOBE-RICKARD: “1224 Valley ave”
    “You get it?”
    JOBE-RICKARD then called LAIRD via Facebook messenger (6 secs at 3:26 pm)
    JOBE-RICKARD then called LAIRD via Facebook messenger (49 secs at 3:28 pm)
    JOBE-RICKARD then called LAIRD via Facebook messenger (31 secs at 3:33 pm)
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 7 of 17 Pageid#: 10




     JOBE-RICKARD: “Oooooo weeeeee.”
     LAIRED then missed a video chat with JOBE-RICKARD (6:07 pm)
     JOBE-RICKARD: “Hey girl. Need to holler at you real quick, don’t have the new
     number tho…”
     JOBE-RICKARD: “ok then. Lol be careful and hit me later or something. I was gonna
     try to do something for my girl but my man’s getting ready to be here and I can’t do
     anything or make any moves when get gets in town. Love you girl.”
     LAIRED then called JOBE-RICKARD via Facebook messenger (12 mins 3 secs at 10:06
     pm)
  16. Facebook owns and operates a free-access social networking website of the same name
     that can be accessed at http://www.facebook.com. Facebook users can establish accounts
     with Facebook, and after doing so, can use their accounts to share written news,
     photographs, videos, and other information with other Facebook users, and sometimes
     with the general public.
  17. Facebook asks users to provide basic contact and personal identifying information to
     Facebook, either during the registration process or thereafter. This information may
     include the user’s full name, birth date, gender, contact e-mail addresses, Facebook
     passwords, physical address (including city, state, and zip code), telephone numbers,
     screen names, websites, and other personal identifiers. Facebook also assigns a user
     identification number to each account.
  18. Facebook users may join one or more groups or networks to connect and interact with
     other users who are members of the same group or network. Facebook then assigns a
     group identification number to each group. A Facebook user can also connect directly
     with individual Facebook users by sending each user a “Friend Request.” If the recipient
     of a “Friend Request” accepts the request, then the two users will become “Friends” for
     the purpose of Facebook and can exchange communications or view information about
     each other. Each Facebook user’s account includes a list of that user’s “Friends” and a
     “News Feed,” which highlights information about the user’s “Friends,” such as profile
     changes, upcoming events, and birthdays.
  19. Facebook users can select different levels of privacy for the communication and
     information associated with their Facebook accounts. By adjusting these privacy
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 8 of 17 Pageid#: 11




     settings, a Facebook user can make information available only to himself or herself, to
     particular Facebook “Friends,” or to the general public. Facebook accounts also include
     other account settings that users can adjust to control, for example, the types of
     notifications they receive from Facebook.
  20. Facebook users can create profiles that include photographs, lists of personal interests,
     and other information. Facebook users can also post “status” updates about their
     whereabouts and actions, as well as links to videos, photographs, articles, and other
     upcoming “events,” such as social occasions, by listing the event’s time, locations, host,
     and guest list. In addition, Facebook users can “check in” to particular locations or add
     their geographic locations to their Facebook posts, thereby revealing their geographic
     locations at particular dates and times. A Facebook user’s profile page also includes a
     “wall” which is a space where the user and his or her “friends’ can post messages,
     attachments, and links that will typically be visible to anyone who can view their profile.
  21. Facebook allows users to upload photos and videos, which may include any metadata
     such as location that the user transmitted when s/he uploaded the photo or video. It also
     provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
     When a user is tagged in a photo or video, he or she receives a notification of the tag and
     a link to see the photo or video. For Facebook’s purposes, the photos and videos
     associated with a user’s account will include all photos and videos uploaded by that user
     that have not been deleted, as well as all photos and videos uploaded by any user that
     have that user tagged in them.
  22. Facebook users can exchange private messages on Facebook with other users. Those
     messages are stored by Facebook unless deleted by the user. Facebook users can also
     post comments on the Facebook profiles of other users or on their own profiles; such
     comments are typically associated with a specific posting or item on the profile. In
     addition, Facebook has a chat feature that allows users to send and receive instant
     messages through Facebook Messenger. These chat communications are stored in the
     chat history for the account. Facebook also has Video and Voice Calling features, and
     although Facebook does not record the calls themselves, it does keep records of the date
     of each call.
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 9 of 17 Pageid#: 12




  23. If a Facebook user does not want to interact with another user on Facebook, the first user
     can “block” the second user from seeing his or her account.
  24. Facebook has a “like” feature that allows users to give positive feedback or connect to
     particular pages. Facebook users can “like” Facebook posts or updates, as well as
     webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can
     also become “fans” of particular Facebook pages.
  25. Facebook has a search function that enables its users to search Facebook for keywords,
     usernames, or pages, among other things.
  26. Each Facebook account has an activity log, which is a list of the user’s posts and other
     Facebook activities from the inception of the account to the present. The activity log
     includes stories and photos that the user has been tagged in, as well as connections made
     through the account, such as “liking” a Facebook page or adding someone as a friend.
     The activity log is visible to the user but cannot be viewed by people who visit the user’s
     Facebook page.
  27. Facebook also has a Marketplace feature, which allows users to post free classified ads.
     Users can post items for sale, housing, jobs, and other items on the Marketplace.
  28. In addition to the applications described above, Facebook also provides its users with
     access to thousands of other applications (“apps”) on the Facebook platform. When a
     Facebook user accesses or uses one of these applications, an update about that the user’s
     access or use of that application may appear on the user’s profile page.
  29. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address.
     These logs may contain information about the actions taken by the user ID or IP address
     on Facebook, including information about the type of action, the date and time of the
     action, and the user ID and IP address associated with the action. For example, if a user
     views a Facebook profile, that user’s IP log would reflect the fact that the user viewed the
     profile, and would show when and from what IP address the user did so.
  30. Social networking providers like Facebook typically retain additional information about
     their users’ accounts, such as information about the length of service (including start
     date), the types of service utilized, and the means and source of any payments associated
     with the service (including any credit card or bank account number). In some cases,
     Facebook users may communicate directly with Facebook about issues relating to their
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 10 of 17 Pageid#: 13




     accounts, such as technical problems, billing inquiries, or complaints from other users.
     Social networking providers like Facebook typically retain records about such
     communications, including records of contacts between the user and the provider’s
     support services, as well as records of any actions taken by the provider or user as a result
     of the communications.
  31. As explained herein, information stored in connection with a Facebook account may
     provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
     conduct under investigation, thus enabling the United States to establish and prove each
     element or alternatively, to exclude the innocent from further suspicion. In my training
     and experience, a Facebook user’s IP log, stored electronic communications, and other
     data retained by Facebook, can indicate who has used or controlled the Facebook
     account. This “user attribution” evidence is analogous to the search for “indicia of
     occupancy” while executing a search warrant at a residence. For example, profile contact
     information, private messaging logs, status updates, and tagged photos (and the data
     associated with the foregoing, such as date and time) may be evidence of who used or
     controlled the Facebook account at a relevant time. Further, Facebook account activity
     can show how and when the account was accessed or used. For example, as described
     herein, Facebook logs the Internet Protocol (IP) addresses from which users access their
     accounts along with the time and date. By determining the physical location associated
     with the logged IP addresses, investigators can understand the chronological and
     geographic context of the account access and use relating to the crime under
     investigation. Such information allows investigators to understand the geographic and
     chronological context of Facebook access, use, and events relating to the crime under
     investigation. Additionally, Facebook builds geo-location into some of its services. Geo-
     location allows, for example, users to “tag” their location in posts and Facebook “friends”
     to locate each other. This geographic and timeline information may tend to either
     inculpate or exculpate the Facebook account owner. Last, Facebook account activity may
     provide relevant insight into the Facebook account owner’s state of mind as it relates to
     the offense under investigation. For example, information on the Facebook account may
     indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 11 of 17 Pageid#: 14




     plan to commit a crime), or consciousness of guilt (e.g., deleting account information in
     an effort to conceal evidence from law enforcement).
  32. Therefore, the computers of Facebook are likely to contain all the material described
     above, including stored electronic communications and information concerning
     subscribers and their use of Facebook, such as account access information, transaction
     information, and other account information.


             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
  33. I anticipate executing this warrant under the Electronic Communications Privacy Act, in
     particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
     to require Facebook to disclose to the government copies of the records and other
     information (including the content of communications) particularly described in Section I
     of Attachment B. Upon receipt of the information described in Section I of Attachment
     B, government-authorized persons will review the information to locate the items
     described in Section II of Attachment B.

                                       CONCLUSION

  34. Based on the foregoing, I request that the Court issue the proposed search warrant.
  35. Pursuant to 18 U.S.C. § 2703(g), the presence of law enforcement is not required for the
     service or execution of this warrant. The government will execute this warrant by
     serving it on Facebook. Because the warrant will be served on Facebook, who will the
     compile the requested records at a time convenient to it, reasonable cause exists to permit
     the execution of the requested warrant at any time in the day or night.
  36. This Court has jurisdiction to issue the requested warrant because it is “a Court of
     competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), (b)(1)(A)
     & (c)(1)(A). Specifically, the Court is a district court of the United States that has
     jurisdiction over the offense being investigated.
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 12 of 17 Pageid#: 15




                                              Respectfully submitted,



                                              /s/ William Seth Foster
                                              William Seth Foster
                                              Task Force Officer
                                              Drug Enforcement Administration


Received by reliable electronic means

and sworn and attested to by telephone on
  February 27
___________________________, 2020



_________________________________________
  ____
     ______________________
                         _______
                              ____
                                 _ ____
The Honorable
 he Ho
    Honorable Joel Hoppe
UNITED STATES MAGISTRATE JUDGE
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 13 of 17 Pageid#: 16




                                     ATTACHMENT A

                                  Property to be searched



       This warrant applies to information associated with the Facebook user ID
Rachel.Diolosa.3 (100004674425268) that is stored a premises owned, maintained, controlled,
or operated by Facebook Inc., a company headquartered in Menlo Park, California.
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 14 of 17 Pageid#: 17




                                         ATTACHMENT B

                                    Particular things to be seized

  I.         Information to be disclosed by Facebook
             To the extent that the information described in Attachment A is within possession,
             custody, or control of Facebook Inc. (“Facebook”), regardless of whether such
             information is located within or outside of the United States, including any messages,
             records, files, logs, or information that have been deleted but are still available to
             Facebook, or have been preserved pursuant to a request made under 18 U.S.C. §
             2703(f), Facebook is required to disclose the following information to the government
             for each user ID listed in Attachment A:

       (a)      All contact and personal identifying information, including full name, user

                identification number, birth date, gender, contact e-mail addresses, physical

                address (including city, state, and zip code), telephone numbers, screen names,

                websites, and other personal identifiers.

       (b)      All activity logs for the account and all other documents showing the user’s posts

                and other Facebook activities from June 1, 2019 until February 11, 2020.

       (c)      All photos and videos uploaded by that user ID and all photos and videos

                uploaded by any user that have that user tagged in them from June 1, 2019 until

                February 11, 2020 including Exchangeable Image File (“EXIF”) data and any

                other metadata associated with those photos and videos;

       (d)      All profile information; News Feed information; status updates; videos,

                photographs, articles, and other items; Notes; Wall postings; friend lists, including

                the friends’ Facebook user identification numbers; groups and networks of which

                the user is a member, including the groups’ Facebook group identification

                numbers; future and past event postings; rejected “Friend” requests; comments;
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 15 of 17 Pageid#: 18




           gifts; pokes; tags; and information about the user’s access and use of Facebook

           applications;

     (e)   All records or other information regarding the devices and internet browsers

           associated with, or used in connection with, that user ID, including the hardware

           model, operating system version, unique device identifiers, mobile network

           information, and user agent string;

     (f)   All other records and contents of communications and messages made or received

           by the user from June 1, 2019 until February 11, 2020 including all Messenger

           activity, private messages, chat history, video and voice calling history, and

           pending “Friend” requests;

     (g)   All “check ins” and other location information;

     (h)   All IP logs, including all records of the IP addresses that logged into the account;

     (i)   All records of the account’s usage of the “Like” feature, including all Facebook

           posts and all non-Facebook webpages and content that the user has “liked”;

     (j)   All information about the Facebook pages that the account is or was a “fan” of;

     (k)   All past and present lists of friends created by the account;

     (l)   All records of Facebook searches performed by the account from June 1, 2019

           until February 11, 2020

     (m)   All information about the user’s access and use of Facebook Marketplace;

     (n)   The types of service utilized by the user;

     (o)   The length of service (including start date) and the means and source of any

           payments associated with the service (including any credit card or bank account

           number);
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 16 of 17 Pageid#: 19




       (p)    All privacy settings and other account settings, including privacy settings for

              individual Facebook posts and activities, and all records showing which Facebook

              users have been blocked by the account;

       (q)    All records pertaining to communications between Facebook and any person

              regarding the user or the user’s Facebook account, including contacts with support

              services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

14 DAYS of issuance of this warrant.
Case 5:20-mj-00013-JCH Document 3-1 Filed 02/27/20 Page 17 of 17 Pageid#: 20




II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of Title 21, United States Code, Section 841(a)(1) involving

Rachel DIOLOSA (aka Rachel LAIRD) since June 1, 2019 including, for each user ID identified

on Attachment A, information pertaining to the following matters:

           (a) The receipt and/or distribution of controlled substances;

           (b) Records and information relating to the ordering, purchase or possession of

               controlled substances;

           (c) Records and information evidencing the obtaining, secreting, transfer,

               concealment, storage and/or expenditure of money or other assets including, but

               not limited to, firearms and/or controlled substances;

           (d) Photographs of firearms and/or controlled substances and photographs of

               individuals possessing firearms and/or controlled substances and photographs

               showing the association of individuals;

           (e) Evidence indicating how and when the Facebook account was accessed or used,

               to determine the chronological and geographic context of account access, use, and

               events relating to the crime under investigation and to the Facebook account

               owner;

           (f) Evidence indicating the Facebook account owner’s state of mind as it relates to

               the crime under investigation; and,

           (g) The identity of the person(s) who created or used the user ID, including records
               that help reveal the whereabouts of such person(s).
